Acknowledgment
The amendment filed on 10 May, 2021, responding to the Office Action mailed on 10 February, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-7 and 9-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Goldberg on 12 May, 2021
The application has been amended as follows: 
At claim 1, line 13:  DELETE ‘gradually’
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not teach the device of claim 1, wherein a quantity of the openings in each corner display region of the substrate decreases in a direction from an edge of the substrate to a center of the substrate.
Regarding claim 9 the prior art does not teach the device of claim 9, further comprising a protrusion at an edge of each of the openings on the substrate.
Regarding claim 13 the prior art does not teach the device of claim 13, wherein the plurality of openings in each of the corner display regions are any two adjacent rows of openings are arranged in staggered positions.
Claims 2-7, 10-12 and 14-21 depend directly or indirectly on claims 1, 9 or 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.E. Schoenholtz/Primary Examiner, Art Unit 289316